Citation Nr: 1230367	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  11-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Marine Corps from May 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Pittsburgh Regional Office (RO), which granted, in pertinent part, service connection for bilateral hearing loss with an evaluation of 0 percent effective June 11, 2009 (date of receipt of claim).  A notice of disagreement was received in April 2011, a statement of the case addressing entitlement to a compensable rating was issued in June 2011, and a substantive appeal was timely received in August 2011.  

In the notice of disagreement, the Veteran raised the issue of increased rating for tinnitus.  As such, the Board refers this issue to the Agency of Original Jurisdiction for appropriate action.  

A review of the Virtual VA paperless claims processing system shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.

In the August 2011 appeal, the Veteran stated that he cannot return to teaching full-time because of his hearing disability.  The issue of total disability rating for compensation based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than auditory acuity level I in the right ear and auditory acuity level II in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in August 2009 and May 2010 respectively.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim and for the degree of disability assignable.

The requirement of VCAA notice does not apply for a claim on appeal for higher initial evaluations for a service-connected disability.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the claim for an initial compensable rating for bilateral hearing loss.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Post-service treatment records and lay statements have been associated with the record.  The Board notes that there is a formal finding on March 2010 of unavailability of service treatment records.  However, the Veteran is not prejudiced by this as his service treatment records do not affect the current evaluation of his bilateral hearing loss.  

Additionally, the Veteran was afforded complete VA audiometric examinations in April 2010 and April 2011.  The Veteran was also given a VA audiometric examination in August 2009 at Bumrungrad International Hospital, but the Board does not find this particular examination to be adequate for rating purposes as there was no Maryland CNC test to determine speech discrimination, which is necessary to further evaluate the Veteran under 38 C.F.R. § 4.85 Diagnostic Code 6100.  This is not a situation where the Board must clarify the word list used, but rather a situation where speech discrimination testing was not conducted at all.  See generally Savage v. Shinseki, 24 Vet. App. 259 (2011)

The Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Exams (hereinafter "the VA Handbook") specifies, "[a]n examination of hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically, the Maryland CNC recording) and a pure tone audiometry test in a sound isolated booth that meets American National Standards Institute standards . . . for ambient noise."

As there was no indication that the August 2009 examinations used a Maryland CNC test, the audiometric findings will not be considered for ratings purposes.  For the same reasons, the Board also finds inadequate the private treatment record from Dr. K.V. dated September 2009, which also did not provide results from a Maryland CNC test.  

The Veteran contends in his August 2011 appeal that he believes the April 2010 VA audiometric testing performed at Bumrungrad International Hospital was inadequate because he was uncertain if the audiologist was a competent, state-licensed audiologist because she did not specify that she was a state-licensed audiologist nor did she clearly state what the proper procedures were for obtaining results for the Maryland CNC test.  The Veteran argues that the Board should only consider the specific, favorable results obtained from the April 2011 VA audiometric examination by Dr. N.W., a state-licensed VA examiner.  As the Veteran points out, Dr. N.W. listed four percentages for the results of the speech recognition Maryland CNC test with accompanying decibel levels - 96% at 85 dB and 94% at 65 dB for both ears and 16% at 50 dB and 76% at 45 dB for both ears.  The Veteran argues in his August 2011 appeal that the first two percentages (76% and 16%) should be dispositive numbers in rating his disability (as calculated by him to give him a 30% disability rating increase), instead of the 94% and 96% that the RO used to decide his 0 percent rating.  The Veteran questions the method used in administering the Maryland CNC test, particularly taking issue with the decibel levels associated with the test, citing to EPA ordinances to support his contention.  However, the Board is bound by 38 C.F.R. 4.85(a) and the methodology and procedures described in the VA Handbook.  

The Board finds that the April 2010 VA audiometric testing is competent and credible as it was performed by a qualified audiologist, K.L.  The Veteran in his August 2011 appeal admitted that he spoke to a VA representative at the U.S. Embassy prior to his examination who verified at that time that the Bumrungrad International Hospital was authorized to conduct VA audiometric examinations.  The audiologist K.L.'s April 2010 report of examination was thorough and well-reasoned as she summarized the Veteran's medical and military history, contentions, explained her objective findings from an audiological evaluation, and thoroughly explained her diagnosis and future recommendations.  The fact that K.L. did not detail the specifics of how the CNC test was to be administered does not render this audiology opinion not probative.

To address the Veteran's contention that the RO did not consider the numbers that were favorable to his initial rating claim (76% and 16%), the VA Handbook specifies that "[m]aximum speech recognition will be reported with the 50 word VA approved recording of the Maryland CNC test."  Dr. N.W., in his report, also mentioned "[o]nly the best performance for a full list (50 words) will be reported."  So despite the fact that Dr. N.W. included various percentages and accompanying decibel levels in his April 2011 report, the 94% and 96% scores are the only ones that can be considered under the VA rating criteria as they are the maximum scores.

Thus, the Board finds that the April 2011 audiometric examination also was competent, thorough, adequate, and complied with the VA Handbook.  Furthermore, the records do not suggest a material change in the Veteran's disability since he was last examined by a VA licensed audiologist in April 2011.  Thus, a reexamination is not needed under 38 C.F.R. § 3.327.  

The record shows that the Veteran is in receipt of SSA benefits.  However, in June 2010, he stated that the SSA benefits were for his sons to attend school in Bangkok.  The evidence does not show, nor does the Veteran contend, that he is receiving SSA benefits for his service-connected hearing loss.  Accordingly, the Board finds that the records are not relevant to the current appeal and the VA is under no duty to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (2010).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

Factual Background

The pertinent evidence on file includes the two VA audiometric examinations from April 2010 and April 2011, and the Veteran's lay statements and contentions as presented in statements accompanying the August 2011 appeal and in his April 2011 notice of disagreement.

The Veteran also submitted a spiral bound notebook of 144 pages with 38 enclosures and CD, undated.  The contents of this submission are relevant to his previous claim for service connection which was granted in May 2010; it is not pertinent evidence for this current appeal.

Along with the contentions mentioned above, the Veteran also contends in his August 2011 appeal that he cannot return to teaching full-time because of his hearing disability.  He taught English at American University Alumni in Bangkok, Thailand from June 2001 to August 2005.  He noted that students asked him to speak louder.  Then the Veteran moved back to the States, taught middle school science for about one year, and returned to Thailand without a job in July 2006.  The Veteran stated that he believes "age was a limiting factor" in describing his hardships in finding a teaching job upon returning to Thailand. 

In his April 2011 notice of disagreement, the Veteran contends that he has trouble listening to the television or any audio.  He uses subtitles to watch television shows and movies.  In his August 2011 appeal, he states that he would ask students and bible classmates to speak louder because he has trouble hearing them.  In his June 2009 claim, he mentions that he first noticed that he had a hearing issue when his wife complained that the volume of the television was too high.  His other family members have also raised issues with his hearing problem.



The Veteran underwent a VA examination on April 2010 at Bumrangrad International Hospital in Thailand.  The results of the audiometric study done in pure tone thresholds (air conduction) revealed the following results:


500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
average
Right Ear (dB)
20
25
30
60
65
45
Left Ear (dB)
45
50
65
85
80
70

Speech audiometry (Maryland CNC test) revealed excellent speech recognition ability of 96% in the right ear and 96% percent in the left ear.  

In her examination report, audiologist K.L. indicated that the Veteran had the functional impairment of having difficulty hearing and understanding people both in person and over the phone.  The Veteran reported that people often complain to him because he is speaking too loudly in a high volume.  

Audiologist K.L. diagnosed the Veteran with severe sensorineural hearing loss with excellent speech recognition for the left ear and a moderate sensorineural hearing loss with excellent speech recognition for the right ear.  She indicated that the Veteran is expected to encounter difficulty in a communicative situation and recommended the use of a hearing aid.

By way of a May 2010 rating decision, the RO granted service connection for bilateral hearing loss, but assigned a noncompensable rating effective June 11, 2009.  Service connection for tinnitus was also granted with a 10% evaluation effective June 11, 2009.

The Veteran underwent another VA exam in April 2011 at Bangkok Adventist Hospital.  The results of the audiometric study done in pure tone thresholds (air conduction) revealed the following results:

Pure tone 
air conduction
500 HZ
1000 HZ
2000 HZ
3000 HZ
4000 HZ
Right Ear (dB)
35
30
40
65
70
Left Ear (dB)
45
40
45
65
65

Speech audiometry (Maryland CNC test) revealed speech recognition ability of 94% in the right ear and 96% percent in the left ear.

In his examination report, Audiologist Dr. N.W. observed that the Veteran could not understand regular quiet conversation; people have to speak loudly and clearly in order for him to understand what they are saying.

The final diagnosis was sensorineural hearing loss due to exposure to artillery fire during service.  The audiologist commented that the worse speech recognition scores are fair on the right and poor on the left; however, as explained earlier, only the best scores are used in rating hearing benefits.  Thus, these scores are not considered for rating purposes.  A hearing aid was recommended as his hearing loss interfered with all communication except for the loudest voices and has an obvious impact on the Veteran's daily activities.

Both VA audiometric examinations were administered without the use of hearing aids as per the instructions in the VA Handbook for conducting audiology examinations.

Rating Principles

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  12 Vet. App. 119 (1999).  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found ("staged" ratings). See id. at 125-26. 

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, which includes the following: his contentions, post-service private and VA treatment records, VA audiometric examination reports, and various articles and enclosures submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The April 2010 VA audiometric examination revealed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 HZ in the right ear were 25, 30, 60, and 65, respectively; in the left ear were 50, 65, 85, and 80, respectively.  The puretone threshold average in the right ear was 45 and the average in the left ear was 70.  Speech discrimination in the right ear and left ear were both 96%.  The Board finds that the audiometric examination rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity level II in the left ear under Table VI of 38 C.F.R. § 4.85.  Applying Table VII of § 4.85, intersecting row I and column II, the results would also warrant a 0 percent rating under Diagnostic Code 6100.

The April 2011 VA audiometric examination revealed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 HZ in the right ear were 30, 40, 65, and 70, respectively; in the left ear were 40, 45, 65, and 65, respectively.  The puretone threshold average in the right ear was 51.3 and the average in the left ear was 53.8.  Speech discrimination in the right ear and left ear were 94% and 96% respectively.  The Board finds that the audiometric examination rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity level I in the left ear under Table VI of 38 C.F.R. § 4.85.  Applying Table VII of § 4.85, intersecting row I and column I, the results warrant a 0 percent rating under Diagnostic Code 6100.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned 0 percent (noncompensable) rating under Diagnostic Code 6100.  

The Veteran's subjective report of difficulty hearing under various circumstances aforementioned unfortunately cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, all of the aforementioned VA reports, particularly the most recent audiometric study completed at the Bangkok Adventist Hospital in April 2011, showed no basis for any increase in disability evaluation.  

An exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86 because the puretone threshold at each of the four specified frequencies is not 55 decibels or more, and the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA audiologists who conducted the VA examinations in April 2010 and April 2011 both noted the functional impairment caused by the Veteran's hearing loss, which included the inability to understand people without them speaking loudly and clearly to him.  He needed to raise the volume on televisions to a level that was uncomfortable for others.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of an initial compensable evaluation.  Notably, both examiners indicated that the Veteran's hearing acuity would improve with use of hearing aids.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, inadequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonable describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand people without them speaking loudly and clearly to him.  He needs to raise the volume on televisions to a level that was uncomfortable for others.  The VA examiners concluded that the Veteran would encounter difficulties in communicative situations and could not understand regular quiet conversation.

The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.   As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular consideration is not warranted. 

As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.





REMAND

In August 2011, the Veteran stated that he cannot return to teaching full-time because of his hearing disability.  As the claim of unemployability was expressly raised by the Veteran, it is not a separate claim for benefits but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board has listed the TDIU as a separate "claim" on the title page for administrative purposes.

Accordingly, the case is REMANDED for the following action:

Develop and adjudicate the claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the claim is denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


